WALLACE, District Judge.
The assignee may be subpoenaed and required to testify in the same manner as any other witness, and he may also be examined orally without subpoena, upon submitting his account preparatory to a final dividend; and in either of these cases the register has authority to make the requisite order. But the assignee is not subject, as of course, to an examination by any creditor, whenever the latter may desire it If he fails to file his reports according to the rules of the courts, or the general orders, he may be compelled to do so upon an application to the court, and he may be punished for contempt for delinquency; but he is not to be subjected to examinations, as the bankrupt is, upon the mere motion of a creditor, and will be protected against unnecessary annoyance by refusing an application for his examination, unless upon some issue regularly referred to the register.